        Case 1:15-cv-09300-LGS Document 670 Filed 10/14/20 Page 1 of 4

                                    ALIOTO LAW FIRM
                                  ONE SANSOME STREET, 35TH FLOOR
                                 SAN FRANCISCO, CALIFORNIA 94104

                                          By October 19, 2020, Defendants shall file a responsive
Via ECF                                   letter, not to exceed four pages.
October 13, 2020
                                          So Ordered.
The Honorable Lorna G. Schofield
Southern District of New York             Dated: October 14, 2020
Thurgood Marshall U.S. Courthouse                New York, New York
40 Foley Square
New York, New York 10007
       Re:    John Nypl, et al. v. JP Morgan Chase & Co et al., No. 15-cv-9300 (LGS)
Dear Judge Schofield:
         Pursuant to this Court’s Order of October 10, 2020, the Court stated that Plaintiffs may
file this renewed motion to compel the defendants to produce their communications with the
DOJ: “Plaintiffs shall file any renewed motion to compel (1) specifically identifying each of the
documents Plaintiffs identified in the parities’ joint letter filed on August 21, 2020. (Dkt. No.
623), about which the parties have met and conferred but for which the parties have not reached
a resolution.”
       Documents Sought in the August 21, 2020 Letter That Have Not Been Produced
       The following documents that Plaintiffs sought in their joint August 21, 2020, letter have
not been produced:
       1. Documents showing “The total fix order volume for the WM/R and ECB fixes” from
2008 to 2012 referenced in the Defendants’ Appendices;
       2. Documents showing “The spot FX market share” for each of the Defendants, as
referenced in the Appendices;
        3. Documents showing the “methodology” used by the DOJ to calculate Defendants’
fines, as referenced in the Appendices;
       4. Documents showing the “overlapping financial sanctions imposed by other regulatory
and enforcement entities” argued by each Defendant to minimize the DOJ fines, as referenced in
the Appendices; and
       5. Documents, presentations, or mathematical calculations that were referenced by
Defendants in their responses (fn1) and that must have been exchanged between the Defendants
and the DOJ - or any other regulatory entity - including any reference by Defendants to three
pips.
        6. Defendants’ notes or memoranda reflecting communications with the Government.
Barclays, Chase, RBS, Citibank, and UBS have all disclosed the existence of notes. To the
extent that these notes record, in sum or substance, or reflect what the DOJ gave or said to the
Defendants and what the Defendants gave or said to the DOJ, they must be produced.
       All of these documents are well within the scope of documents and information that the
Court has indicated that Plaintiffs are entitled to obtain from the Defendants. Indeed, at the
          Case 1:15-cv-09300-LGS Document 670 Filed 10/14/20 Page 2 of 4

Page 2

discovery conference held on September 10, 2020, the Court repeatedly noted that Plaintiffs are
entitled to obtain the Defendants’ communications with the Government:
         But basically is what I was thinking to ensure is that the plaintiffs would obtain the
         communications between the defendants and the DOJ.” (9/10/20 Tr., at p. 3:21-23.)
                                               ****
         Just to let the [Defendants] understand, my view has been more or less from the
         beginning that the plaintiffs are entitled to whatever information you disclosed to the
         government. It may be unwieldy for them to ask for and obtain all of it; but as we all
         know, that is not privileged information. It may not all be highly probative, but it
         certainly is information that is subject to discovery unless it is not proportionate to the
         needs of the case or some other issue. . . So error on the side of producing things that
         were produced to the government… (Id. at pp. 21:22-22:18).
                                               ****
         THE COURT: I will issue an order today that makes clear what I want is a joint letter by
         Friday of next week that reports on the results of your meet and confer concerning the
         production of documents that are either communications with the DOJ or that reflect
         communications with the DOJ leading up to the plea agreement. (Id. at p. 26:12-17).

        And specifically with regard to the notes (Item 6 above) that have been withheld by
Defendants, the Court has indicated exactly what the Court expects to be produced: “Anyone
taking notes? Were the notes preserved? Did anyone write a memo afterwards? Is the memo
close to verbatim…” (6/4/2020 Hrg. Tr., at p. 8:13-15.)
        The Defendants have failed to answer or produce what the Defendants said to the
government and what the Government said to Defendants.
        Instead of producing what the Defendants said to the Government or what the
Government said to Defendants, the Defendants guilefully re-created what they determined was
the communication through the hearsay filter of the Defendants’ attorneys themselves. As this
Court stated at the September 10, 2020, hearing:
         COURT: Have you provided to the plaintiff all of the written materials that you provided
         to the government or reflecting communications with the government about the
         calculation of the fine?
         MR. MISHKIN: Yes, your Honor. The answer is yes. We undertook a process similar to
         the other defendants in recreating what those communications were about the penalty
         calculation. By and large they were oral and so we described the substance of those
         communications. (9/10/20 Tr., at p. 14:11-19.)

        Further, the Court’s multiple questions to other counsel as to whether or not they had
produced all the documents of the communications between the Defendants and the DOJ were
never answered. (9/10/20 Tr., at p. 4, line 15, et seq.; page 5, line 12, et seq; page 6, line 9, et
seq.; page 7, line 5, et seq.; page 8, line 8, et seq.)
        The actual communications with the Government are evidence, not the Defendants’
attorneys’ re-creation of them. Plaintiffs are entitled to the actual communications by the
Defendants or the DOJ. So far, this information has not been provided to the Plaintiffs.
                    Defendants Have Refused to Produce Relevant Documents
         1.     Notes and Memoranda of Meetings and Telephone Calls with the
                Government
          Case 1:15-cv-09300-LGS Document 670 Filed 10/14/20 Page 3 of 4

Page 3

        Defendants Barclays, Chase, RBS, Citibank, and UBS have all refused to produce the
notes of telephone calls and meetings with the Government identified in the appendices to their
answers to interrogatories. Plaintiffs do not seek privileged portions of these notes. Plaintiffs
only seek those portions of the notes or memos that reflect conversations and communications
between Defendants and the Government. The Court has said that Plaintiffs are entitled to have
“documents that are either communications with the DOJ or that reflect communications with the
DOJ leading up to the plea agreement.” To the extent that these notes record what was said to the
government and what the government said to Defendants, these notes and memoranda would
reflect communications that should be produced.
         2.    Documents Concerning Communications about Fines Paid to Other
               Government Agencies
        Any efforts by the Defendants to reduce their fines imposed upon them by other agencies
for price-fixing in foreign exchange must be revealed if they were communicated to the DOJ:
                MR. ALIOTO: Because there were fines. They were
                using the fines imposed by these other entities to offset these
                fines. Specifically, they were able to convince the DOJ to do
                that.
                “THE COURT: Well, if they were included in the
                communications with the DOJ, then, yes, you can get whatever
                they communicated to the DOJ.
                (Transcript, September 10, 2020, at page 26, line 24 – page 27, line 7.)
As a result, any oral conversations that relate to this issue should be disclosed and these
communications should be produced.
         3.    Defendant UBS Has Specifically Refused to Produce Documents Concerning
               Communications about Fines Paid to Other Government Agencies
       As a matter of information, even though the Court has already ruled on this issue, we
believe that we must bring to the attention of the Court what, in the opinion of Plaintiffs, the
Court overlooked and misapprehended with regard to the FX violations of UBS.
        UBS had already violated the antitrust laws in the LIBOR case. Instead of a plea
agreement, UBS was able to get a non-prosecution agreement with the government. If it violated
the law again, that would be a breach and revocation of the non-prosecution agreement in
LIBOR. The letters by UBS to the DOJ that Plaintiffs have been seeking were attempts to
convince the DOJ that their NPA in LIBOR should not be revoked because of their price-fixing
of the foreign exchange rates. Therefore, the focal point of the letters was the FX violations. It
is unknown whether the DOJ revoked the NPA in LIBOR because of UBS’ price-fixing of
foreign exchange rates. The Defendants’ assertion that these letters did not involve FX conduct
is simply not true. The letters summarized UBS’ views that the FX price-fixing did not warrant
revocation of the NPA in LIBOR.
       In conclusion, Plaintiffs submit that the Defendants should be compelled to produce all of
the communications between themselves and the DOJ as the Court ordered “from the beginning
that the plaintiffs are entitled to whatever information you disclosed to the government.”
(9/10/20 Tr., at p. 21:22-24.)
                                              Respectfully submitted:


                                             By: /s/ Joseph M. Alioto
          Case 1:15-cv-09300-LGS Document 670 Filed 10/14/20 Page 4 of 4

Page 4

                                                    Joseph M. Alioto
cc:      All Counsel of Record via ECF


Footnote 11




1  Just before the deadline for filing Plaintiffs’ Motion to Compel, Defendants made limited productions.
These productions do not significantly respond to the August 21, 2020 document demands, nor do they
specify what the DOJ gave or said to the Defendants nor what the Defendants gave or said to the DOJ.
They are as follows: On October 6, 2020, Citi served on Plaintiffs about 13 spreadsheets of
market/transaction data, a publicly available sentencing memorandum, one letter communication to the
Government, and a single email attempting to schedule a meeting with the DOJ. On October 7, 2020, Citi
served on Plaintiffs approximately 81,000 audio files of FX trader recordings produced to the
Government. On October 7, 2020, RBS made a limited production of approximately 200 pages, which
consists of the following: (1) the February 27, 2015 letter from Defendant to the U.S. Department of
Justice; (2) the United States’ Sentencing Memorandum and Motion for Departure filed with the U.S.
District Court for the District of Connecticut on December 1, 2016; (3) RBS’s May 15, 2014 Presentation
to the DOJ; and (4) RBS’s August 21, 2014 Presentation to the DOJ. On October 8, 2020, Defendant
JPMorgan produced one 12-page letter submitted to the DOJ by its outside counsel and produced a
“summarized version” of portions of a March 5, 2015, letter in lieu of production of the letter itself.
